COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00157-CR


THURMAN DEHORNEY JR.                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F16-2968-431

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Thurman Dehorney Jr. appeals from a judgment convicting him

of assault-family violence, impeding breath.     See Tex. Penal Code Ann.

§ 22.01(a)(1), (b)(2)(B) (West Supp. 2017). In a single issue, he challenges the

trial court’s decision to admit a prior judgment of conviction during the

punishment phase. We will affirm.


      1
      See Tex. R. App. P. 47.4.
      One morning in October 2016, Dehorney’s then wife Latrica gave him a

ride to work. The conversation on the way “wasn’t friendly.”        Dehorney had

borrowed Latrica’s car the night before but failed to timely return it to her that

morning. The argument escalated to such an extent that when Latrica exited the

highway, Dehorney “threw [the] car in park” and removed his key from the

ignition. After Latrica inserted her key into the ignition and drove to the side of

the service road, the two became involved in a physical altercation. Dehorney

punched Latrica, choked her, and tried to pull her out of the car. When a witness

from another vehicle intervened and confronted Dehorney, he pulled out a box

cutter. The police arrived at that point and ultimately arrested Dehorney.

      A jury acquitted Dehorney of aggravated assault with a deadly weapon but

convicted him of assault-family violence, impeding breath. At the punishment

phase,   in   addition   to   showing   that   Dehorney’s    backpack    contained

methamphetamine, the State sought to prove up his criminal history by

introducing several prior judgments of conviction, including State’s Exhibit 50, a

1993 judgment convicting Dehorney of robbery in Hunt County.              With the

exception of State’s Exhibit 50, the State linked Dehorney to the prior convictions

by comparing the fingerprints contained on his fingerprint card to the fingerprints

contained in the prior judgments.       The State relied on other proof to link

Dehorney to State’s Exhibit 50 because its fingerprint expert could not positively

identify the fingerprint contained in the judgment. The trial court admitted State’s

Exhibit 50 over Dehorney’s objection that the State had failed to show that he


                                         2
was the same person identified in the judgment. The jury assessed Dehorney’s

punishment at 90 years’ confinement. See Tex. Penal Code Ann. § 12.42(d)

(West Supp. 2017) (establishing enhanced punishment range for habitual

offenders).2

      In his only issue, Dehorney argues that the trial court reversibly erred by

admitting State’s Exhibit 50 because the State failed to sufficiently link him to the

judgment.3

      We review a trial court’s decision to admit evidence under an abuse-of-

discretion standard. See Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997); Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1991) (op.

on reh’g). A trial court abuses its discretion in admitting evidence only if its ruling

is so clearly wrong that it lies outside the zone of reasonable disagreement.

Montgomery, 810 S.W.2d at 391.

      “[T]o establish that a defendant has been convicted of a prior offense, the

State must prove beyond a reasonable doubt that (1) a prior conviction exists,

and (2) the defendant is linked to that conviction.” Flowers v. State, 220 S.W.3d
919, 921 (Tex. Crim. App. 2007). “No specific document or mode of proof is

required to prove these two elements.” Id. “Any type of evidence, documentary

or testimonial, might suffice.” Id. at 922. Without evidence linking the defendant

      2
       State’s Exhibit 50 was not one of the two sequential prior felony
convictions that the State relied upon to enhance Dehorney’s conviction.
      3
       Dehorney thus raises only an evidentiary-admissibility issue.


                                          3
to the prior conviction, evidence of the prior conviction is simply not relevant.

Menefee v. State, 928 S.W.2d 274, 278 (Tex. App.—Tyler 1996, no writ.).

       Here, Dehorney’s rather unique name matches the name of the defendant

in State’s Exhibit 50—“Thurman Clenton Dehorney, Jr.” The birthdate identified

on Dehorney’s fingerprint card is “03/18/1975,” and the birthdate on a document

associated with State’s Exhibit 50 is “03/18/75.” With the exception of a single

digit, the social security number on Dehorney’s fingerprint card matches the

social security number in State’s Exhibit 50. The evidence at trial showed that

Dehorney is a black male, and the documents associated with the judgment in

State’s Exhibit 50 describe Dehorney as a black male. And Dehorney signed the

fingerprint card, and the trial court could have drawn a comparison between that

signature and the signature contained in State’s Exhibit 50. See Benton v. State,

336 S.W.3d 355, 359‒60 (Tex. App.—Texarkana 2011, pet. ref’d).

       The State sufficiently linked Dehorney to the judgment of conviction

contained in State’s Exhibit 50. See Flowers, 220 S.W.3d at 921 (reasoning

similarly).   The trial court did not abuse its discretion by admitting the prior

judgment of conviction. We overrule Dehorney’s sole issue and affirm the trial

court’s judgment.




                                                  /s/ Bill Meier
                                                  BILL MEIER
                                                  JUSTICE


                                         4
PANEL: MEIER, GABRIEL, and KERR, JJ.

GABRIEL, J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 29, 2018




                                        5